Title: From Thomas Jefferson to Samuel Griffin, James Southall, and Robert Anderson, 30 March 1781
From: Jefferson, Thomas
To: Griffin, Samuel,Southall, James,Anderson, Robert



Gentlemen
In Council March 30th. 1781

I am sorry to be obliged to give you so much Trouble with the Horses lately impressed for operating against Portsmouth. That plan being now discontinued we have thought that (Economy and Respect to the rights of our Citizens required a restitution of all the Horses to their Owners. But as they may have fallen off or been injured we wish that the whole should be valued by you as they were when impressed so far as you have not already done it, and then that the whole should be valued as they now stand that we may know what Sums should be paid their Owners in Damages.
The Quartermasters are desired to collect them in places convenient to Williamsburg and to give you notice. I must beg the favour of a report from you of your Proceedings, stating in different Columns, the Horse by a general Description, in what County taken, his Owner, his worth when impressed and his Worth now. I am &c.,

T. J.

